Case: 15-10756      Date Filed: 11/10/2015   Page: 1 of 4


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                    No. 15-10756
                              ________________________

                    D.C. Docket No. 5:12-cv-00136-LGW-RSB



TORRENCE SHEPPARD,
DEVONTRAY MYERS,

                                                   Plaintiffs – Appellees,

versus

PIERCE COUNTY, GEORGIA, et al.,

                                                   Defendants,

CHRIS WRIGHT,
in his individual capacity,

                                                   Defendant - Appellant.

                              ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                 (November 10, 2015)
              Case: 15-10756      Date Filed: 11/10/2015   Page: 2 of 4


Before HULL, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      Detective Chris Wright of the Blackshear County Police Department appeals

from the denial of his motion for summary judgment on qualified immunity

grounds. In a complaint for damages under 42 U.S.C. § 1983, Torrence Sheppard

alleges that Wright violated his constitutional right to be free from excessive force

during Sheppard’s arrest for a burglary at Boyette Electric.

      We review de novo the district court’s denial of summary judgment; whether

a defendant is entitled to qualified immunity is also a question of law that we

review de novo. See Lee v. Ferraro, 284 F.3d 1188, 1190 (11th Cir. 2002). We

must view the evidence and all reasonable inferences therefrom in the light most

favorable to the plaintiff; here, Sheppard. See id. After viewing the evidence in

the light most favorable to and resolving all issues of material fact in favor of

Sheppard, the legal question of whether Wright is entitled to qualified immunity

must be determined “under that version of the facts.” See id.

      The issue at the heart of this appeal is whether the evidence at this stage of

the case, construed in the light most favorable to Sheppard, presents a genuine

issue about whether Wright conspired with, aided and abetted, and/or actively

participated in the beating of Sheppard by Carl Boyette, the owner of Boyette

Electric. According to the deposition testimony of both Wright and Boyette,


                                           2
               Case: 15-10756     Date Filed: 11/10/2015    Page: 3 of 4


Boyette is Wright’s friend. Prior to the incident, Wright had been assisting Boyette

regarding the investigation of thefts of copper wire from Boyette Electric. Under

Sheppard’s version of the facts, Wright detained Sheppard on the side of the road,

invited Boyette to their location, allowed Boyette to threaten Sheppard’s life, and

held him still so that Boyette could strike him in the face with a flashlight, all while

Sheppard was handcuffed, non-resisting, and subdued. The district court found

that there was a genuine issue regarding whether Wright used excessive force

against Sheppard by holding him up while handcuffed to permit the assault by

Boyette.

      We agree that there is enough evidence to permit a jury to reasonably find

that Wright acted in concert with Boyette, permitting him to strike Sheppard, while

Sheppard was compliant, handcuffed, and in custody. Given the above-mentioned

facts and other evidence in the record, which together are construed in a light most

favorable to Sheppard, summary judgment was properly denied because it is

clearly established law in this circuit that a police officer violates the Fourth

Amendment, and is denied qualified immunity, if that officer uses excessive force

against a handcuffed, non-resisting suspect who has already been subdued. See

Hadley v. Gutierrez, 526 F.3d 1324, 1333–34 (11th Cir. 2008); Lee, 284 F.3d at

1199. Accordingly, we conclude that the district court’s denial of summary

judgment as to Wright is due to be affirmed.


                                           3
     Case: 15-10756   Date Filed: 11/10/2015   Page: 4 of 4


AFFIRMED.




                              4